DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ submission to the After Final Consideration Program (AFCP), Amendments, and Remarks, filed on 5 May 2022 in the matter of Application N° 15/302,495.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-9, 12-19, 21, 22, 24, 26, and 27 are pending, where claims 13-19 and 21 remain withdrawn from consideration.
Claim 25 has been canceled and its limitations amended into independent claims 1, 13, and 26.  Composition claims 1, 26, and 27 have been additionally, editorially amended.  Withdrawn method claims 13-17 have been amended to place the withdrawn invention commensurate in scope with the allowable subject matter.
No claims have been added.  No new matter has been added. 
Thus, claims 1, 2, 4-9, 12-19, 21, 22, 24, 26, and 27 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.



Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Applicants’ amendments to each of the independent claims adds to each claim the limitations of claim 25, which were indicated as being free of the prior art in the previously mailed Final Rejection.  The previously maintained rejection, in view of these amendments, is hereby withdrawn.
With the amended limitations in mind, a supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Election/Restrictions
Claim 1 is are directed to an allowable composition.  Pursuant to the procedures set forth in MPEP §821.04(B), claims 13-19 and 21 directed to non-elected method of preparation, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR §1.104.
Because all claims previously withdrawn from consideration under 37 CFR §1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8 March 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615